Citation Nr: 1411143	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1978 to December 1982.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Togus, Maine.  

This issue, as well as the issue of service connection for posttraumatic stress disorder (PTSD), was previously remanded by the Board in February 2011 for further development.  Service connection for PTSD was granted by the RO in a May 2012 rating decision.  Since this grant constituted a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA records dated April 2008 to May 2012 and a September 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in April 2006 prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, VA records, and statements have been associated with the claims folder.  The Board notes that as part of the Board remand, the Veteran was asked in a February 2011 letter to provide the names and addresses for any private treatment for his bilateral hearing loss.  To date the Veteran has not provided this information.  The Board notes that the Veteran has a duty to assist and cooperate with VA in developing evidence and the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in March 2011.  The Board finds that the VA examination report is adequate because the examiner conducted a clinical evaluation, interviewed the Veteran, and reviewed the Veteran's medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the February 2011 remand directives, which included affording the Veteran a VA examination and obtaining outstanding VA and any identified private treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he suffers from bilateral hearing loss as a result of noise exposure during active military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as bilateral hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).

Turning to the evidence of record, the Veteran's current bilateral hearing loss is established in the March 2011 VA examination report.  This report reflects that the Veteran's right ear hearing thresholds were 20, 20, 10, 40, and 40 dB at 500, 1000, 2000, 3000, and 4000 Hz.  His left ear hearing thresholds were 25, 20, 30, 40, and 50 dB at the same frequencies.  His speech recognition scores were 94 percent in both the right and left ear.  

In terms of in-service disease or injury, the Board notes that an enlistment report of medical examination is not of record.  However, the Veteran underwent two audiological examinations in December 1978, which coincides with his enlistment date.  The first examination revealed right ear hearing thresholds of 5, 0, 0, 10, and 5 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 15, 5, 0, 15, and 5 dB at the same frequencies.  The second examination revealed right ear hearing thresholds of 5, 0, 0, 5, and 0 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 5, 0, 0, 5, and 0 dB at the same frequencies.  

A February 1979 air crew candidate examination revealed right ear hearing thresholds of 5, 0, 0, 10, and 5 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 15, 5, 0, 15, and 5 dB at the same frequencies.  A December 1979 examination revealed right ear hearing thresholds of 5, 0, 0, 5, and 0 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 5, 0, 0, 5, and 0 dB in the left ear at the same frequencies.  A June 1980 air crewman candidate examination revealed right ear hearing thresholds of 5, 0, 5, 15, and 10 dB at 500, 1000, 2000, 3000, and 4000 Hz. Left ear hearing thresholds were 15, 0, 0, 5, and 5 dB at the same frequencies.  

An April 1982 separation examination revealed right ear hearing thresholds of 10, 0, 0, 5, and 5 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 5, 0, 5, 5, and 5 dB at the same frequencies.  On physical examination, the Veteran's ears and drums were also noted as normal.  On his April 1982 separation report of medical history the Veteran denied ear, nose, or throat trouble and hearing loss.  

In terms of in-service military noise exposure, the Veteran's DD-214 does not list a military occupational specialty but does show that the Veteran was awarded an M-16 Sharpshooter Ribbon and Air crewman Wings.  Additionally, the Veteran has reported that he was constantly bombarded by jet noise six days a week, day and night, at the United States Coast Guard Aviation Center in Mobile, Alabama.  The Veteran also reported one specific incident that involved him taxiing in an unexpected air craft without hearing protection.  The Veteran also reported that he was the range training officer and a powder man on the big gun turret as a seaman.  

The Board finds that the Veteran's reported in-service noise exposure is consistent with his duties during active service.  Therefore, the Board concedes that the Veteran suffered acoustic trauma during service.  The issue thus becomes whether the Veteran's current bilateral hearing loss is etiologically linked to his noise exposure during service.

First, the Board notes the record does not show evidence of bilateral hearing loss for VA purposes within one year of the Veteran's separation from service, as evidenced by audiograms conducted during the Veteran's reserve service.  A December 1984 examination revealed right ear hearing thresholds of 10, 5, 0, 20, and 10 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 5, 5, 0, 5, and 5 dB at the same frequencies.  On physical examination, the Veteran's ears and drums were noted as normal.  A December 1986 examination revealed right ear hearing thresholds of 5, 5, 0, 15, and 15 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 10, 0, 5, 20, and 30 dB at the same frequencies.  On physical examination the Veteran's ears and drums were noted as normal.  Additionally, on a December 1986 Report of Medical History, the Veteran denied ear, nose, and throat problems, and hearing loss.  

Furthermore, the February 2011 examiner noted the Veteran's in-service noise exposure and concluded that it was less likely as not that any hearing loss disability is medically related to the acoustic noise trauma in service.  The examiner explained that the Veteran's enlistment and separation audiograms showed hearing levels to be within normal limits bilaterally and there were no significant shifts in auditory thresholds when comparing the two audiograms.  The examiner also noted that hearing loss that is related to noise exposure is not known to be progressive after the fact.  

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the February 2011 VA examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview, and examination of the Veteran.  It also provides persuasive rationale, specifically noting no clinically significant change in the Veteran's hearing during service and that hearing loss that is related to noise exposure is not known to be progressive after the fact, to support the conclusion that the Veteran's bilateral hearing loss is not due to, or aggravated by, military noise exposure.

The Board acknowledges the Veteran's contentions that there is a link between his in-service noise exposure and current bilateral hearing loss.  The Board notes that while the Veteran is competent to report on factual matters of which he has first-hand knowledge, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), he, as a layperson, is not competent to diagnose in-service hearing loss as defined by VA regulations.  Nor is he competent to link any current hearing loss to in-service noise exposure.  As such the Board assigns no probative weight to the Veteran's assertions that his current bilateral hearing loss is related to his active military service.  

The Board also acknowledges that the Veteran reported in a July 2012 statement that he was previously told by medical professionals that his hearing loss was related to his service.  However, VA medical records do not verify this statement and the Veteran has not submitted any evidence to support this statement.  Moreover, the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, simply is too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's bilateral hearing loss and his active military service, to include in-service noise exposure.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


